Citation Nr: 0523683	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  02-05 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel



INTRODUCTION

The veteran had active duty in recognized guerilla service 
from January to October 1945, and Regular Philippine Army 
(RPA) service from October 1945 to March 1946.  He died in 
November 2000.  The appellant is the veteran's widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The Board concluded that additional medical expertise was 
needed to render a decision on this claim and in December 
2004 requested a medical opinion from the Veterans Health 
Administration (VHA) in accordance with 38 C.F.R. § 
20.901(a).  In conformance with 38 C.F.R. § 20.903, the 
appellant was notified of the VHA opinion in a May 2005 
letter and given 60 days to submit any additional evidence or 
argument in response to the opinion.  As the appellant has 
not submitted any additional evidence, the Board will 
proceed.  The Board notes that the United States Court of 
Appeals for the Federal Circuit recently upheld the authority 
of the Board to obtain a VHA opinion and further clarified 
that the Board could also consider such an opinion in the 
first instance without returning the case to the RO for 
preliminary review.  Disabled American Veterans, et. al v. 
Secretary of Veterans Affairs, 04-7117, -7128 (Fed. Cir. Aug. 
3, 2005). 


FINDINGS OF FACT

1.  The veteran died in November 2000 of end-stage renal 
disease, arterioscleriotic cardiovascular disease, congestive 
heart failure, hypertension, chronic obstructive pulmonary 
disease, pulmonary tuberculosis, prepyloric ulcer, gastric 
erosion with upper gastrointestinal series bleeding, and 
anemia.  

2.  Disabilities associated with the veteran's death were not 
manifested during the veteran's period of active duty service 
or for many years after his discharge from service, nor were 
end-stage renal disease, arterioscleriotic cardiovascular 
disease, congestive heart failure, hypertension, chronic 
obstructive pulmonary disease, pulmonary tuberculosis, 
prepyloric ulcer, gastric erosion with upper gastrointestinal 
series bleeding, and anemia otherwise related to such service 
or to a disability related to service.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the appellant in a VCAA letter issued in April 
2001.  The letter predated the December 2001 rating decision.  
See id.  The RO has generally advised the appellant to submit 
any evidence in support of her claim which she had in her 
possession, and that they would assist her in obtaining any 
evidence she was not able to obtain on her own.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The April 
2001 VCAA letter collectively with the April 2002 statement 
of the case have clearly advised the appellant of the 
evidence necessary to substantiate her claim. 

The Board finds that VA has complied with all assistance 
provisions of VCAA.  Regarding the issue being decided on 
appeal, the evidence of record contains the veteran's post-
service medical records.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
The evidence of record contains a VA opinion as to the issue 
being decided on appeal.  Additionally, the appellant 
submitted private opinions on the matter.  For all the 
foregoing reasons, the Board concludes that VA's duties to 
the appellant have been fulfilled with respect to the issue 
on appeal.

I.  Factual Background

At the time of the veteran's death in November 2000, service 
connection was in effect for scars, residuals of gunshot 
wound to the left leg, with injury to muscle group XI, with 
an old, healed malunited fracture of the tibia, and 
shortening of the left lower extremity, with loss of motion 
of the ankle rated 20 percent disabling, and scars, residuals 
of gunshot wound to the right leg, with injury to muscle 
group XI rated zero percent disabling.

Service medical records dated in September through November 
1945 reflect treatment related to his gunshot wounds to the 
left and right legs.  On physical examination in October 
1945, his lungs, vascular system, genitor-urinary, anus and 
rectum, glandular system were clinically evaluated as normal.  
With regard to the heart, the examiner noted that it was not 
enlarged, it was regular in rhythm, and no murmurs were 
detected.

In February 1946, the veteran executed an Affidavit for 
Philippine Army Personnel and did not document any wounds or 
illness incurred from December 1941 to date of return of 
military control.  

As noted, the veteran died in November 2000.  Two 
Certificates of Death were completed with regard to the 
veteran.  One death certificate reviewed and signed by Dr. 
Maribel R. Lazo reflects the antecedent cause of death as 
"chronic renal failure" and the underlying causes as 
"kidney stones, heart ailment (?)."  Another death 
certificate also reviewed and signed by Dr. Lazo reflects the 
immediate cause of death as cardio-respiratory arrest, the 
antecedent causes as congestive heart failure and renal 
failure 5 years, and the underlying causes as prepyloric 
ulcer with gastric erosions, arteriosclerotic cardiovascular 
disease, left ventricular hypertrophy not in heart failure, 
"CFC IIB," pneumonia, psoriasis, and pulmonary 
tuberculosis, and other significant conditions contributing 
to death as residual gunshot wound to left leg.

In May 2001, Dr. Virgilio B. Rodriguez, M.D., issued a 
medical opinion.  He had treated the veteran for different 
illnesses or diseases on and off until shortly before his 
death in November 2000.  Dr. Rodriguez stated that he 
remembered that the veteran was a chronic cigarette smoker 
since he became a soldier during the Japanese occupation in 
the Philippines.  Even when he was seriously ill he was still 
smoking cigarettes against medical advice.  His different 
illnesses were hypertensive cardiovascular disease, pulmonary 
tuberculosis, gastric ulceration, chronic bronchitis, all of 
which were caused by his smoking during and after his active 
service.

Dr. Rodriguez offered a further opinion in August 2001.  He 
treated the veteran from 1962 to 1984.  The veteran learned 
to smoke in service.  Consequently, he gradually contracted 
chronic obstructive pulmonary disease, chronic bronchitis, 
pulmonary tuberculosis, arteriosclerotic cardiovascular 
disease and hypertension; hypertensive cardiovascular 
disease, gastric ulceration with bleeding for which he was 
rushed to the Veterans Memorial Hospital and received a blood 
transfusion.  Dr. Rodriquez opined that all of the major 
diseases which hastened his death were attributable to the 
ill-effects of cigarette smoking during most of the veteran's 
lifetime and while in service.

Correspondence from Dr. Lazo dated in August 2001, stated 
that he treated the veteran from 1994 to November 2000, and 
the veteran had suffered from a severe case of psoriasis, and 
that he was passing out dark colored blood in stools.  
However, no medical records were available.

In March 2005, a VA physician offered an opinion as to the 
cause of the veteran's death.  The examiner provided a 
summary of the medical evidence of record.  The examiner 
noted that the gunshot wound to the right leg was penetrating 
through and through.  The gunshot wound to the left leg 
resulted in a compound fracture of distal 1/3 tibia fibula, 
treated by surgical removal of 45 caliber bullet foreign 
body, and plaster casts.  There was malunited healing of 
tibia, fibula.  The veteran underwent a VA examination in 
October 1977.  The gunshot wound to the right leg was healed 
with scarring to muscle group XI, and the gunshot wound to 
the left leg resulted in scarring to muscle group XI, the 
left leg was 1 inch shorter, and he walked with a left limp.  
There was loss of motion to the left ankle.  The examiner 
also noted the finding of an abnormal chest x-ray in April 
1978 reflecting pulmonary infiltrations, fibrotic, bilateral 
upper lobes, and the etiology was undetermined.  The examiner 
noted that such diagnoses were rendered 22 years after 
separation from service, and there were no medical records 
reflecting any follow-up, work-up, or diagnostic evaluations.

The VA examiner acknowledged the opinions proffered by Dr. 
Rodriguez, and the correspondence from Dr. Lazo.  The VA 
examiner stated that although Dr. Rodriguez claimed that he 
treated the veteran from 1962 to shortly before his death for 
several illnesses to include hypertensive cardiovascular 
disease, peptic gastric ulceration with bleeding, pulmonary 
tuberculosis, chronic bronchitis, and chronic obstruct 
pulmonary disease, the medical records noted only treatment 
for gastric hyperacidity in 1963 and hypertension in 1967.  
Additional medical documentation were documents of minor 
illness such as bronchitis, pharyngitis, and coryza.
The examiner also summarized the veteran's medical records 
from the Veterans Memorial Medical Center for the periods 
November 1996 through October 2000.  In reviewing the medical 
records, the VA examiner noted that the veteran was admitted 
once or twice per year from 1996 to 1999 for recurrent 
diagnosis of arteriosclerotic cardiovascular disease, left 
ventricular hypertrophy, prepyloric ulcers, pneumonia, 
pulmonary tuberculosis, and psoriasis.  From January to 
October 2000, the frequency of hospital admissions increased 
to monthly.  Commonly identified throughout the admissions 
was predominant recurrent diagnoses of arteriosclerotic 
cardiovascular disease, prepyloric ulcers, gastric erosion, 
upper gastrointestinal series bleeding, anemia, hypertension 
in the earlier years, and then new diagnoses of end-stage 
renal disease due to hypertensive nephrosclerosis started on 
peritoneal dialysis, peritonitis and encephalopathy from 
January 2000.  The VA examiner noted that as the severity of 
his illnesses increased, his condition deteriorated.  The 
veteran died in November 2000, unattended by a physician or 
medical providers.

The examiner, then, acknowledged the two Certificates of 
Death.  The VA examiner opined that since there were no 
records of the circumstances, medical complaints, signs and 
symptoms surrounding the veteran's death, the veteran's cause 
of death was due to end-stage renal disease, arteriosclerotic 
cardiovascular disease, congestive heart failure, 
hypertension, chronic obstructive pulmonary disease, 
pulmonary tuberculosis, prepyloric ulcer, gastric erosion 
with upper gastrointestinal series bleeding, and anemia.  The 
examiner stated that these diagnoses were the "burdens of 
his life," especially during the last few months prior to 
his death.  They severely affected his health, deteriorated 
his condition, and caused multi-organ failure at the end 
leading to his death.  The examiner opined that the veteran's 
service medical records did not documents any of the causes 
of death.  The earliest mention of gastric hyperacidity and 
hypertension were in 1963 and 1967, respectively.  The other 
diagnoses were provided in statements completed by Dr. 
Rodriguez and Dr. Lazo, however, there were no accompanying 
medical records.  The causes of death were repeatedly 
documented in the medical records from Veterans Memorial 
Medical center from November 1996 to October 2000.  The VA 
examiner also addressed Dr. Rodriguez's opinion regarding the 
veteran's cigarette smoking.  The VA examiner opined that 
smoking cigarettes can but does not definitely cause 
hypertension, chronic obstructive pulmonary disease, 
cardiovascular disease, prepyloric ulcer, gastric ulcer, or 
pulmonary tuberculosis in smokers.  Cigarette smoking will 
increase the risk of contracting these diseases, but does not 
definitely cause them in all smokers.  The examiner also 
opined that the veteran's death was not caused or contributed 
to by the veteran's service-connected residuals of gunshot 
wounds.  The examiner opined that there is no causal or 
contributory relation of these musculoskeletal injuries to 
the veteran's cause of death.

II.  Criteria & Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

The Board initially notes that the veteran's death was caused 
by end-stage renal disease, arterioscleriotic cardiovascular 
disease, congestive heart failure, hypertension, chronic 
obstructive pulmonary disease, pulmonary tuberculosis, 
prepyloric ulcer, gastric erosion with upper gastrointestinal 
series bleeding, and anemia.  Applicable law provides that 
service connection will be granted for disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as malignant tumors, 
cardiovascular-renal disease, including hypertension, and 
anemia are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

As noted, a review of the record reveals that the veteran's 
death was caused by end-stage renal disease, 
arterioscleriotic cardiovascular disease, congestive heart 
failure, hypertension, chronic obstructive pulmonary disease, 
pulmonary tuberculosis, prepyloric ulcer, gastric erosion 
with upper gastrointestinal series bleeding, and anemia, in 
November 2000, over 54 years after discharge from service.  
At that time, service connection was not in effect for any of 
these disabilities.  The VA examiner reviewed the veteran's 
service medical records and noted that the records did not 
document any of the causes of death.  As noted by the VA 
examiner the earliest discernible diagnosis of gastric 
hyperacidity was in 1963, approximately 17 years after 
separation from service, and hypertension was diagnosed in 
1967, approximately 21 years after separation from service.  
There are no medical records to support diagnoses of the 
other contributing disabilities until approximately 1996, 
when the veteran sought treatment at the Veterans Memorial 
Medical Center.  At that time, initially the veteran was 
admitted once or twice a year in 1996 through 1999 for 
arteriosclerotic cardiovascular disease, left ventricular 
hypertrophy, prepyloric ulcers, pneumonia, pulmonary 
tuberculosis, and psoriasis.  The frequency and duration of 
his hospitalization then increased in 2000, and he was 
admitted for arteriosclerotic cardiovascular disease, 
prepyloric ulcers, gastric erosion, upper gastrointestinal 
series bleeding, anemia, hypertension, and end-stage renal 
disease.  The examiner opined that as the severity of his 
illnesses increased, his condition deteriorated.  Based on 
the following, there is no medical evidence to support that 
the causes of death manifested in service, or within the 
presumptive periods.

The veteran's treating physician, Dr. Rodriguez, has opined 
that the veteran's disabilities which ultimately caused his 
death, were as a result of his cigarette smoking that he 
began in service.  Prior to June 10, 1998, secondary service 
connection for disability attributable to tobacco use 
subsequent to military service could be established based on 
nicotine addiction which had arisen in service, if the 
addiction was the proximate cause of the disability.  See 
VAOPGCPREC 19-97 (May 13, 1997).  On July 22, 1998, the 
Internal Revenue Service Restructuring and Reform Act was 
enacted.  That law added 38 U.S.C.A. § 1103, which states 
that a veteran's disability or death shall not be considered 
to have resulted from personal injury suffered or disease 
contracted in the line of duty in the active military, naval, 
or air service for purposes of this title on the basis that 
it resulted from injury or disease attributable to the use of 
tobacco products by the veteran during the veteran's service.  
By its terms, 38 U.S.C.A. § 1103 is applicable to claims 
filed after June 9, 1998.  See also 38 C.F.R. § 3.300.  As 
the appellant's claim was filed in December 2000, service 
connection on the basis of tobacco use in service is 
therefore precluded as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

At the time of the veteran's death, service connection was in 
effect for residuals of gunshot wounds to his left and right 
legs, however, there is no evidence to support that such 
disabilities caused the veteran's death.  One of the 
veteran's Certificates of Death stated that residuals of the 
gunshot wound to the left leg was a significant condition 
contributing to death.  There is no medical evidence of 
record, however, to support such causation, and, in any 
event, such documentation does not support a finding that any 
such residuals contributed substantially or materially to 
cause the veteran's death.  The VA examiner reviewed the 
entirety of the evidence of record, and concluded that the 
cause of the veteran's death was due to end-stage renal 
disease, arterioscleriotic cardiovascular disease, congestive 
heart failure, hypertension, chronic obstructive pulmonary 
disease, pulmonary tuberculosis, prepyloric ulcer, gastric 
erosion with upper gastrointestinal series bleeding, and 
anemia.  Moreover, upon review of the entire evidence of 
record, the VA physician, opined that the veteran's cause of 
death was not due to residuals of gunshot wounds.  
Specifically, the examiner opined that there is no causal or 
contributory relation of the veteran's musculoskeletal 
injuries sustained in service to his cause of death.  The 
Board accepts the VA physician's opinion as being the most 
probative medical evidence on the subject, as it was based on 
a review of all historical records and it contains detailed 
rationale for the medical conclusions.  See Boggs v. West, 11 
Vet. App. 334 (1998).  The Board assigns great probative 
weight to this medical opinion, as it was based on extensive 
review of the veteran's medical records.  Moreover, the VA 
physician provided precise reasons and bases for his 
conclusions and made specific reference to the pertinent 
evidence.  The evidence of record contains no competent or 
probative evidence to rebut this persuasive medical opinion.  

In reaching this decision, the Board has considered the 
appellant's assertions as to the cause of the veteran's 
death.  Although the Board can sympathize with the 
appellant's plight, she is not competent to provide an 
opinion requiring medical knowledge, such as a diagnosis of 
current disability.  Espiritu, supra.  

The preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


